Case 7:20-cv-00308-NKM-JCH Document 2 Filed 06/04/20 Page 1 of 5 Pageid#: 89



                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF VIRGINIA
                                ROANOKE DIVISION

DANNY A. RODRIGUEZ ,                           )
    Petitioner,                                )       Civil Action No. 7:20cv308
                                               )
v.                                             )       MEMORANDUM OPINION
                                               )
WARDEN JASON C. STREEVAL,                      )       By: Norman K. Moon
    Respondent.                                )       Senior United States District Judge

        Petitioner Danny A. Rodriguez, a federal inmate proceeding pro se, filed a petition styled

as a writ of habeas corpus pursuant to 28 U.S.C. § 2241. In it, he states that he is challenging the

June 2016 amended judgment in Criminal Action No. 1:94-cr-00402, in the United States

District Court for the Southern District of Florida, which was imposed after a prior successful

§ 2255 petition. He argues that the amended judgment was invalid because it was imposed by a

judge who should have been recused and harbored actual bias against him. Because I conclude

that he cannot satisfy the requirements for proceeding under § 2241, I will dismiss his petition

for lack of jurisdiction.

                                         I. BACKGROUND

        Rodriguez was indicted in August 1994 on four charges, in United States v. Rodriguez,

No. 1:94-cr-00402, in the Southern District of Florida (“Rodriguez”). Because a victim of the

incidents that gave rise to his charges was a judge of the Southern District of Florida, the acting

chief judge entered an order recusing all district judges in the district from participation in the

matter, and a similar order was later entered as to all magistrate judges of the court. Rodriguez,

ECF No. 10, 38. A judge from the Northern District of Alabama was then appointed, and he

presided over the pretrial and trial proceedings and sentenced Rodriguez.

        Rodriguez’s case was tried before a jury, and he was convicted of two counts of being a

felon-in-possession and acquitted of other related conduct. In April 1995, the court sentenced
Case 7:20-cv-00308-NKM-JCH Document 2 Filed 06/04/20 Page 2 of 5 Pageid#: 90



him to 272 months on each count, to run concurrently, to be followed by a five-year term of

supervised release. Id., ECF No. 140.

        As relevant here,1 the next event in Rodriguez’s case occurred on August 3, 2015, when

Rodriguez filed a timely motion to vacate under 28 U.S.C. § 2255. Id., ECF No. 196; see also

Rodriguez v. United States, No. 1:15-cv-22901 (S.D. Fla.) (related civil case). In it, he sought

relief pursuant to Johnson v. United States, 576 U.S. 591 (2015). On June 29, 2016, U.S. District

Judge Jose E. Martinez adopted the report and recommendation prepared by U.S. Magistrate

Judge Patrick A. White, and granted Rodriguez’s § 2255 motion. Rodriguez, ECF Nos. 200,

202. Consistent with the parties’ agreement, Judge Martinez entered an amended judgment

imposing a 120-month sentence on each count (the statutory maximum), to run concurrently,

followed by three years of supervised release. Id., ECF No. 201. As a result, Rodriguez was

eligible for immediate release. Both Martinez and White were judges of the Southern District of

Florida, but Rodriguez alleges that he did not know that fact at the time; he had assumed that

they had been appointed to his case from another court, like his trial judge.

        Thereafter, while on supervised release, Rodriguez was convicted of a new offense. This

led to the revocation of his supervised release term and a 37-month revocation sentence in this

case, which was imposed by Judge Martinez on April 11, 2018. Rodriguez, ECF Nos. 212–13,

221 (transcript of proceedings). (See also Pet. Ex. 8, Dkt. No. 1-1 at 33–41 (transcript).) At

some point after that sentence was imposed, Rodriguez learned for the first time that Martinez

was a judge of the Southern District of Florida.




                                   
        1
            Other intervening events included: the filing and subsequent dismissal of motions that were construed as
new § 2255 proceedings, but without giving the notice required by Castro v. United States, 540 U.S. 375 (2003); the
denial of a motion to reduce sentence; and the dismissal and subsequent reinstatement of an appeal from that denial.
See generally Rodriguez, ECF Nos. 142–95; see also Rodriguez v. United States, No. 15-cv-22901, ECF No. 50
(S.D. Fla. June 23, 2016) (Report and Recommendation setting forth procedural background of case).
                                                          
                                                         2

Case 7:20-cv-00308-NKM-JCH Document 2 Filed 06/04/20 Page 3 of 5 Pageid#: 91



         In his current petition, Rodriguez claims that Judges Martinez and White should not have

participated in his prior § 2255 proceedings, and that Judge Martinez should not have been

permitted to impose the June 2016 amended judgment. He appears to be claiming that this

renders his conviction and resulting sentence invalid. The only relief he seeks is for his

“conviction” to be vacated (Pet. 9, Dkt. No. 1), although it appears that he also may be

challenging the sentence, or at least its collateral effects. He also discusses Judge Martinez’s

2018 revocation sentence, but he does not state that he is challenging that here. Moreover, he

has already filed, by and through counsel, a § 2255 motion in the Southern District of Florida

challenging the revocation sentence, and that motion remains pending before that court.

Rodriguez, ECF No. 224; see also Rodriguez v. United States, No. 1:19-cv -23867 (S.D. Fla.)

(related civil case).

         Upon review of Rodriguez’s § 2241 petition, I find that he has failed to demonstrate that

he is entitled to proceed under § 2241. Therefore, I will dismiss his petition.2

                                                 II. DISCUSSION

         Ordinarily, a motion pursuant to § 2255, not § 2241, is the appropriate vehicle for

challenging a conviction or the imposition of a sentence. However, the “savings clause” in

§ 2255 allows a prisoner to challenge the validity of his conviction and/or his sentence by filing a

§ 2241 petition for writ of habeas corpus, if he demonstrates that § 2255 is “inadequate or

ineffective to test the legality of his detention.” 28 U.S.C. § 2255(e).3

         Section 2255 is inadequate or ineffective to test the legality of a conviction only when the

following three requirements are met:


                                    
         2
           In light of this conclusion, I do not address the issue of whether Rodriguez is “in custody” pursuant to the
conviction he is challenging.
         3
           This provision “is commonly referred to as the ‘savings clause’ as it arguably saves § 2255 from
unconstitutionally suspending habeas corpus.” Lester v. Flournoy, 909 F.3d 708, 711 (4th Cir. 2018).

                                                           
                                                          3

Case 7:20-cv-00308-NKM-JCH Document 2 Filed 06/04/20 Page 4 of 5 Pageid#: 92



                  1. At the time of conviction, settled law of this circuit or of the
                     Supreme Court established the legality of the conviction;

                  2. Subsequent to the prisoner’s direct appeal and first § 2255
                     motion, the substantive law changed such that the conduct of
                     which the prisoner was convicted is deemed not to be criminal;
                     and

                  3. The prisoner cannot satisfy the gatekeeping provisions of
                     § 2255 because the new rule is not one of constitutional law.[4]

In re Jones, 226 F.3d 328, 333–34 (4th Cir. 2000).5 These requirements are jurisdictional. Thus,

a § 2241 petitioner relying on the savings clause to challenge his conviction must meet the Jones

test for the district court to have jurisdiction to evaluate the merits of his claims. See United

States v. Wheeler, 866 F.3d 415, 423–26 (4th Cir. 2018).

         Rodriguez’s petition does not identify any change in substantive law sufficient to satisfy

In re Jones, let alone one that renders the conduct for which he was convicted no longer

criminal. He merely claims that, because he was resentenced by a Southern District of Florida

judge, as opposed to a judge not subject to recusal, the June 2016 amended judgment is invalid.

Accordingly, I find that Rodriguez fails to meet the In re Jones standard to show that § 2255 is

inadequate and ineffective to test the legality of his conviction, and his claims cannot be

addressed under § 2241.

         The only argument Rodriguez makes as to why § 2255 is inadequate or ineffective for

him to challenge his conviction is that he cannot file a § 2255 motion because it would be



                                     
         4
            The gatekeeping provisions of § 2255(h) require a prisoner, before filing a “second or successive” § 2255
motion, to receive permission from the court of appeals by showing either “newly discovered evidence” proving he
was not guilty of his offense, or that a new, previously unavailable rule of constitutional law made retroactive on
collateral review by the Supreme Court entitles him to relief. Lester, 909 F.3d at 710–11 (citing 28 U.S.C.
§ 2255(h)(1)–(2)).
         5
            The standard is slightly different where a petitioner argues that § 2255 is inadequate or ineffective to test
the legality of his sentence, as opposed to his conviction. United States v. Wheeler, 886 F.3d 415, 429 (4th Cir.
2018). Regardless, if Rodriguez’s petition were construed as challenging his sentence, he cannot satisfy the
requirements set forth in Wheeler, either.

                                                             
                                                            4

Case 7:20-cv-00308-NKM-JCH Document 2 Filed 06/04/20 Page 5 of 5 Pageid#: 93



untimely. He may well be right about the untimeliness of any § 2255 motion,6 but that does not

render § 2255 inadequate or ineffective. Significantly, a procedural impediment to § 2255 relief,

such as the statute of limitations or the rule against successive petitions, does not render § 2255

review “inadequate” or “ineffective.” In re Vial, 115 F.3d 1192, 1194 n.5 (4th Cir. 1997); see

also Rice, 617 F.3d 802, 810 (citing Vial, 115 F.3d at 1194 n.5)).

                                                III. CONCLUSION

         For the reasons stated herein, Rodriguez cannot proceed under § 2241 and his petition

must be dismissed.7 An appropriate order will be entered.

                     4th
         ENTER: This ___day of June, 2020.




                                    
         6
            Any § 2255 motion filed now would almost certainly be untimely as to his 2016 amended judgment,
absent the application of equitable tolling. The limitations period for § 2255 motions is one year, and it runs from
the latest of four dates, including: “the date on which the facts supporting the claim or claims presented could have
been discovered through the exercise of due diligence.” 28 U.S.C. § 2255(f)(4). Rodriguez, however, had actual
knowledge of the relevant facts more than a year before he filed this petition. That is, he knew that his 2016
sentence was imposed by a Southern District of Florida judge at least as of March 20, 2019, when he signed a
petition for writ of mandamus raising the issue. In re Rodriguez, No. 19-11081 (11th Cir.) (petition signed March
20, 2019 and filed March 22, 2019); see also Pet. 6. Had his § 2241 petition in this case been a § 2255 motion, it
still was not signed within one-year limitations period; it was signed on May 26, 2020.
         7
            I decline to construe Rodriguez’s motion as a § 2255 motion or to transfer it to the Southern District of
Florida, where such a motion must be filed. See § 2255(a); see also Swain v. Pressley, 430 U.S. 372, 378 (1977).
Because any such petition is likely time-barred, see supra note 6, transfer to the sentencing court would not be in the
interests of justice or judicial economy.
                                                           
                                                          5

